Exhibit 99.01 FOR IMMEDIATE RELEASE MEDIA CONTACT: INVESTOR CONTACT: Kristen Batch Helyn Corcos Symantec Corp. Symantec Corp. 650-527-5152 650-527-5523 Kristen_Batch@symantec.com hcorcos@symantec.com SYMANTEC REPORTS THIRD QUARTER FISCAL YEAR 2015 RESULTS ● Achieved 30 percent non-GAAP operating margin target ● Accelerating growth of Veritas business driven by strength in enterprise backup and appliances ● Approved a new $1 billion share repurchase program MOUNTAIN VIEW, Calif. – February 5, 2015 – Symantec Corp. (NASDAQ: SYMC) today reported the results of its third quarter of fiscal year 2015, ended January 2, 2015. Michael A. Brown, president and CEO, said, “Cyberattacks continue to dominate the headlines with more than 70 percent of these still occurring at the endpoint. By harnessing Symantec’s vast threat telemetry to deliver actionable insight, we continue to prevent attacks at hundreds of millions of enterprise and consumer endpoints.” “As the market leader in endpoint security, our enterprise endpoint protection revenue grew 5 percent year-over-year in constant currency. Over the next few quarters, we will deliver more powerful advanced threat protection capabilities that will better detect and remediate attacks.” “Our information management business, recently rebranded as Veritas, is experiencing accelerating growth, driven by double-digit revenue growth for both our NetBackup appliances and NetBackup software.” Thomas Seifert, executive vice president and CFO,said, “Driving operational efficiencies across the company has allowed us to achieve our 30 percent operating margin target. We saw implied billings growth for three consecutive quarters on a constant currency basis, in addition to a 21 percent increase in large deals, underlining that the momentum in our businesses is strong.” (More) Results for the Third Quarter of Fiscal Year 2015 (Dollars in millions, except EPS) 3Q15 3Q14 Reported Y/Y Change FX Adjusted Y/Y Change GAAP Revenue $ $ (4
